DETAILED ACTION
1.	This action is responsive to the decision by the Patent Trial and Appeal Board and terminal disclaimer filed 5/7/2021.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
	
3.	Regarding claims 1 (8 and 15) Ziv et al (2014/0074467), the closest art of record, teaches A method implemented by an information handling system that includes a 2memory and a processor (abstract: system and method; fig 2; 31-35), the method comprising:  
3receiving an audio stream (abstract; 19 audio file; streaming audio file) that comprises both a plurality of human speakers and a plurality of non-verbal segments (22);  
4utilizing a voice activation detection (VAD) process on the audio stream, wherein an output 5of the VAD process is a digital audio stream of voices corresponding to the speech segments (19 between two speakers; 22: Voice Activity Detection VAD; 52);  
7applying an automatic speech recognition (ASR) process [to the digital 8stream], wherein the ASR process results in a plurality of spoken words (20: audio file is provided to transcription server, can be automated speech recognition ASR; 24: where individual words start and end);  
9inputting the iinputting the ASR process output to a speaker turn detection (STD) process, wherein the STD process generates a plurality of speaker segments, that each end at a word boundary of one of the plurality of spoken words (14: each term is associated between speakers; 20: identifies homogeneous speaker speech segments; those segments of the transcription that have a high likelihood of originating from a single speaker; speech segments may be words; linguistic or speech pattern rules or models used to identify the segments; 29); and  
13applying a speaker clustering algorithm to the plurality of speaker 14segments, wherein the speaker clustering algorithm associates an identifier of one 15of the human speakers with each of the speaker segments (25: identified segments are clustered into generalized speakers (speaker 1 and speaker 2));
	However Ziv does not specifically teach the output of the VAD provided to ASR (VAD performed before the ASR).

	Thus the claims are allowable based on decision by Patent Trial and Appeal Board where the claims were found to overcome the closest art of record, Ziv.
	A terminal disclaimer has been filed and approved, which addresses the double patenting rejection, which overcomes the decision by the Board.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657